DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., “unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position determination unit…configured to…” in claims 1, 12, and 14.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In this case, the position determination unit is interpreted as “a microcontroller, an FPGA, or an ASIC” as described in the filed specification on pg. 7 lines 6-7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
5.	Claims 1 to 15 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
	In regards to claim 1, the closet prior art, Hoang et. al. (US Pat. Pub. 2013/0342391, hereinafter “Hoang”) at least teaches a position determination system for determining a position of a device movable in an environment (Hoang Fig. 1, abstract, and paragraph [0013] teach a position determination system 100 for determining a position of a movable device 102 in an environment), the position determination system having a position determination unit and a memory unit (Hoang paragraph [0013] teaches where the device has processor (position determination unit) and memory (memory unit) resources), wherein an environmental map of the environment is stored in the memory unit (Hoang Fig. 1 Item 106 and paragraphs [0015]-[0016] teach storing an environmental map of the environment of the device in the memory data store), 	wherein the position determination unit is configured to receive measured distance values of an environmental sensor of the movable device (Hoang paragraphs [0012] and [0014] teach wherein the device (containing the position determination unit processor) is configured to receive measured distance values from a combination of different sensors such as from Global Navigation Satellite System (GNSS) techniques, wireless signal detection techniques, and inertial sensor techniques)) and to determine the position of the movable device by a comparison of the measured distance values with the environmental map (Hoang paragraphs [0041]-[0042] teach determining a position of the device based on a comparison of the measured distance values of the device to a stored 3D environmental map); 
	 wherein the stored environmental map comprises at least one block (Hoang paragraph [0049] teaches where the stored map include portions (blocks) of particular objects or elements having known locations);
	wherein the block comprises an arrangement of map values representing the environment (Hoang paragraph [0044] teaches where the map of the various block elements contain distance map values of these elements relative to one another in the environment);
	 wherein the map values represent distance values from a margin of the environment (Hoang paragraph [0044] teaches where the map values can be distance values of one element to another element (including an edge or surface (margin) element of the environment)).

7.	However, claim 1 is allowed because the closest prior art, Hoang (US Pat. Pub. 2013/0342391) fails to anticipate or render obvious a position determination system for determining a position of a device movable in an environment, wherein the block of the environmental map is stored in the memory unit as a coefficient of a linear combination of basis functions, with the linear combination of the basis functions approximating the map values of the block, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	
	Similarly, claim 12 is allowed because the closest prior art, Hoang (US Pat. Pub. 2013/0342391) fails to anticipate or render obvious an environmental system for a device movable in an environment, wherein the block of the environmental map is stored in the memory unit as a coefficient of a linear combination of basis functions, with the linear combination of the basis functions approximating the map values of the block, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

	Similarly, claim 14 is allowed because the closest prior art, Hoang (US Pat. Pub. 2013/0342391) fails to anticipate or render obvious movable device having an environmental sensor system, wherein the block of the environmental map is stored in the memory unit as a coefficient of a linear combination of basis functions, with the linear combination of the basis functions approximating the map values of the block, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
9.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Yoo et al. (US Pat. Pub. 2019/0227545) discloses a Device and Method for Assisting with Driving of Vehicle.
C.	Kato (US Pat. Pub. 2020/0041285) discloses Determination device, Determination Method and Program.
D.	Liu et al. (US Pat. Pub. 2016/0070265) discloses Multi-Sensor Environmental Mapping.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        6/4/2022